 



Exhibit 10.1.e
AMENDMENT NO. 4
TO THE
CEDAR SHOPPING CENTERS, INC.
SENIOR EXECUTIVE DEFERRED
COMPENSATION PLAN
          WHEREAS, Cedar Shopping Centers, Inc. (the “Company”) has adopted the
Cedar Shopping Centers, Inc. Senior Executive Deferred Compensation Plan (as
amended from time to time, the “Plan”); and
          WHEREAS, Section 9.1 of the Plan permits the Board of Directors of the
Company to amend the Plan; and
          WHEREAS, the Board of Directors of the Company now desires to amend
the Plan in certain respects but only with respect to Brenda J. Walker, Thomas
B. Richey, Stuart H. Widowski and Ann Maneri (the “Affected Participants”);
          NOW, THEREFORE, the Plan is hereby amended as follows:

1.   The following definition of “Affected Participants” is hereby added to
Article II of the Plan:

“Affected Participants. “Affected Participants” means Brenda J. Walker, Thomas
B. Richey, Stuart H. Widowski and Ann Maneri.”

2.   The following definition of “Code Section 409A” is hereby added to
Article II of the Plan:

“Code Section 409A. “Code Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended, including any proposed or final regulations
issued

 



--------------------------------------------------------------------------------



 



thereunder, in each case, as amended and any successor thereto.”

3.   The definition of “Unforeseeable Financial Emergency” contained in
Section 2.22 of the Plan is hereby amended by adding the following sentence to
the end thereof:

“Notwithstanding the foregoing, an “Unforeseeable Financial Emergency” shall not
be deemed to exist with respect to an Affected Participant unless such
“Unforeseeable Financial Emergency” would also constitute an “unforeseeable
emergency” (as defined in Code Section 409A).”

4.   Section 4.2 of the Plan is hereby renumbered as Section 4.2(a), and the
following sentence is hereby added to the end of Section 4.2(a) as follows:

“Notwithstanding the foregoing or any other provision of the Plan to the
contrary, this Section 4.2(a) shall not apply to Affected Participants.”

5.   The following new Section 4.2(b) is hereby added to the Plan as follows:

“(b) Notwithstanding Section 4.2(a) or any other provision of the Plan to the
contrary, with respect to Affected Participants only, an amount equal to the
Dividends paid on the number of Share units allocated to an Affected
Participant’s Account shall be paid to the Affected Participant as soon as
practicable after such Dividends are received by the Trustee.”

6.   The following sentence is hereby added to the end of Section 4.3(a) of the
Plan as follows:

“Notwithstanding the foregoing or any other provision of the Plan to the
contrary, each Affected Participant shall be 100% vested in his Plan Benefit at
all times.”

7.   The following sentence is hereby added to the end of Section 4.3(b) of the
Plan as follows:

 



--------------------------------------------------------------------------------



 



“Notwithstanding the foregoing or any other provision of the Plan to the
contrary, this Section 4.3(b) shall not apply to Affected Participants.”

8.   The following sentence is hereby added to the end of Section 4.4 of the
Plan as follows:

“Notwithstanding the foregoing or any other provision of the Plan to the
contrary, this Section 4.4 shall not apply to Affected Participants.”

9.   The third sentence of Section 5.4 of the Plan is hereby amended to read in
its entirety as follows:

“To the extent a Participant (other than an Affected Participant) has elected to
have Dividends credited to his Account in the form of cash, such portion of the
Participant’s Account (including an amount equal to the deemed interest credited
thereto pursuant to Section 4.4) shall be distributed in cash.”

10.   Section 7.1 of the Plan is hereby amended to read in its entirety as
follows:

“Subject to the provisions of Sections 7.2, 7.3 and 7.4, Plan Benefits shall be
payable or commence being paid on the Distribution Date that relates to the
Shares underlying the Plan Benefit. At the time a Participant is initially
selected to participate in the Plan, and each time the Participant is granted an
additional award of Shares which are deferred hereunder, the Participant shall
elect, in writing on a form prescribed by the Administrator, whether the
Participant’s Account shall be paid in a lump sum payment or in quarterly
installments over a period of not more than 20 years. Subject to Sections 7.3
and 7.5, such election may be changed from time to time, but shall become
irrevocable 12 months prior to the Distribution Date for the Account (including,
if applicable, any new Distribution Date pursuant to Section 7.3). A Participant
may make different elections with respect to different Accounts. Notwithstanding
the foregoing, any election to receive a benefit in installments shall be
subject to the approval of the Administrator, in its discretion; provided, that,
in the event such an election is approved by the Administrator for an Affected
Participant, the Affected Participant shall be

 



--------------------------------------------------------------------------------



 



deemed to have elected to receive such installment payments as a “series of
separate payments” for purposes of Code Section 409A. Subject to Section 7.5, if
no election has been made at least 12 months prior to the Distribution Date for
the Account, any benefit payable hereunder from the Account shall be paid in a
single lump sum.”

11.   Section 7.2 of the Plan is hereby renumbered as Section 7.2(a), and the
following sentence is hereby added to the end of Section 7.2(a) of the Plan as
follows:

“Notwithstanding the foregoing or any other provision of the Plan to the
contrary, this Section 7.2(a) shall not apply to Affected Participants.”

12.   The following new Section 7.2(b) is hereby added to the Plan as follows:

“Notwithstanding Section 7.2(a) or any other provision of the Plan to the
contrary, with respect to Affected Participants only, in the event that the
Administrator, upon written application of an Affected Participant, determines
that the Affected Participant has incurred an Unforeseeable Financial Emergency
at any time, the Affected Participant may receive a distribution of up to 100%
of his Account balance (without any forfeiture), but such distribution shall in
no event exceed the amount necessary to alleviate such Unforeseeable Financial
Emergency and it must be limited to the “amount reasonably necessary to satisfy
the emergency need” (as determined under Code Section 409A). The Administrator
shall direct the Trustee to make such distribution in a lump sum, as soon as
practicable after the Administrator has made such determination, in the form of
Shares or cash, as applicable pursuant to Section 5.4 (but treating the date of
such distribution as a Distribution Date for purposes hereof). An Affected
Participant’s Unforeseeable Financial Emergency, and the amount necessary to
alleviate the Unforeseeable Financial Emergency, must be demonstrated in the
written application of the Affected Participant and in such other documentation
as the Administrator shall reasonably require.”

13.   Section 7.4 of the Plan is hereby renumbered as Section 7.4(a), and the
following sentence is hereby added to the end of Section 7.4(a) as follows:

 



--------------------------------------------------------------------------------



 



“Notwithstanding the foregoing or any other provision of the Plan to the
contrary, this Section 7.4(a) shall not apply to Affected Participants.”

14.   The following new Section 7.4(b) is hereby added to the Plan as follows:

“Notwithstanding Section 7.4(a) or any other provision of the Plan to the
contrary, in the event of an Affected Participant’s “separation from service”
(as defined in Code Section 409A) from the Company (other than due to death)
prior to age 60, the Affected Participant’s Plan Benefit shall be paid in a lump
sum as soon as practicable following the date of such separation from service
(or, January 1, 2007, if later); provided, however, that if such Affected
Participant would be considered a “specified employee” (as defined in Code
Section 409A) as of the date of such separation from service, such payment shall
not be made to the Affected Participant until the date that is six (6) months
after the date of such separation from service (or, if earlier, the date of
death of the Affected Participant).”

15.   The following new Section 7.5 is hereby added to the Plan as follows:

“7.5 Affected Participant Special Elections. Notwithstanding any other provision
of the Plan to the contrary, each of the Affected Participants shall be entitled
to make a one-time special election (the “Special Election”), in writing on a
form prescribed by the Administrator, to (i) defer commencement of the receipt
of all or any part of the Plan Benefit that would otherwise have been payable to
such Affected Participant on January 1, 2007 (determined as if the Affected
Participant never made an election to defer the distribution of such amounts
beyond such date) (the “2007 Amounts”), to the fifth (5th) anniversary of such
Distribution Date (and in any such case the date to which distribution is so
deferred shall be the new Distribution Date for such portion or all of the 2007
Amounts), and/or (ii) commence receiving a portion or all of his or her 2007
Amounts on January 1, 2007. In either case, the Affected Participant shall be
entitled to elect to receive the 2007 Amounts in a single or partial lump sum or
to receive the 2007 Amounts (or the balance of the 2007 Amounts if a partial
lump sum has been elected) in quarterly installments over a period of not more
than 20 years commencing either on January 1, 2007 or January 1, 2012, at the
Affected Participant’s election (if the Affected

 



--------------------------------------------------------------------------------



 



Participant elects to receive the 2007 Amounts in quarterly installments, the
Affected Participant shall be deemed to have elected to receive such 2007
Amounts as a “series of separate payments” for purposes of Code Section 409A).
Each Affected Participant shall be entitled to make such a Special Election at
any time on or prior to December 31, 2006, and if such a Special Election is
properly made pursuant to this Section 7.5, any prior election made by such
Affected Participant with respect to the 2007 Amounts shall immediately become
null and void and superseded in its entirety. Any Special Election made under
this Section 7.5 shall become irrevocable as of the date such Special Election
is received by the Administrator. An Affected Participant may not make more than
one Special Election under this Section 7.5. In the event an Affected
Participant fails to properly make a Special Election pursuant to this
Section 7.5, such Affected Participant shall be deemed to have elected to have
his or her 2007 Amounts paid in a single lump sum on January 1, 2007, and any
prior election made by such Affected Participant with respect to his or her 2007
Amounts shall immediately become null and void and superseded in its entirety.
All references contained in this Section 7.5 to “January 1” of a calendar year
shall mean the first business day in January of such calendar year.”

16.   This Amendment shall be effective as of December 21, 2006.   17.   Except
to the extent hereinabove set forth, the Plan shall remain in full force and
effect.

          IN WITNESS WHEREOF, the Board of Directors of the Company has caused
this Amendment to be executed by a duly authorized officer of the Company this
21st day of December, 2006.

            CEDAR SHOPPING CENTERS, INC.
      By:   /s/ LEO S. ULLMAN         Name:   Leo S. Ullman        Title:  
President     

 